Citation Nr: 0018286	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  9732724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Whether there was clear and unmistakable error in a Board 
of Veterans' Appeals (Board) decision dated May 21, 1960, 
denying restoration of service connection for asthma. 

2.  Whether there was clear and unmistakable error in a Board 
of Veterans' Appeals (Board) decision dated May 21, 1960, 
denying restoration of service connection for rhinitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1944.

This case arises from a motion filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging clear and unmistakable 
error in the March 21, 1960 Board decision.


FINDINGS OF FACT

1.  An RO decision in February 1945 granted service 
connection for bronchial asthma on the basis of aggravation; 
a November 1958 RO decision severed service connection for 
bronchial asthma on the basis of clear and unmistakable error 
in its 1945 decision; the veteran appealed that decision to 
the Board, which, in a decision dated March 21, 1960, denied 
restoration of service connection for bronchial asthma. 

2.  There was ample medical evidence on file at the time of 
the RO's 1945 decision to support the grant of service 
connection for bronchial asthma; thus, it was not undebatable 
error to grant service connection at that time. 

4.  The March 1960 Board decision denying restoration of 
service connection for bronchial asthma was undebatably 
erroneous.

5.  The March 1960 Board decision denying restoration of 
service connection for rhinitis was not undebatably 
erroneous.


CONCLUSIONS OF LAW

1.  The Board decision dated March 21, 1960, denying 
restoration of service connection for bronchial asthma, was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).

2.  The Board decision dated March 21, 1960, denying 
restoration of service connection for rhinitis was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1945, the RO granted the moving party's claim of 
entitlement to service connection for asthma, evaluated as 10 
percent disabling.  In January 1946, the RO granted the 
veteran's claim of entitlement to service connection for 
chronic rhinitis, evaluated as zero percent disabling 
(noncompensable).  In September 1958, the RO determined that 
it had committed clear and unmistakable error (CUE) in its 
rating decisions of February 1945 and January 1946, which 
granted service connection for asthma and chronic rhinitis.  
In September 1958, the RO severed service connection for 
these disabilities.  The veteran (current moving party) 
appealed, and in March 1960, the Board affirmed the RO's 
September 1958 decisions.  

The Board notes that the moving party subsequently submitted 
additional evidence, and in May 1960, the RO declined to 
reopen the moving party's claims of entitlement to service 
connection for asthma and chronic rhinitis.  The moving party 
was notified of that determination and his appellate rights 
in a letter dated in May 1960.  An appeal was not filed.  In 
May 1995, the RO denied the moving party's claims that he had 
submitted new and material evidence that was sufficient to 
reopen his claims of entitlement to service connection for 
asthma and chronic rhinitis.  The moving party appealed the 
RO's May 1995 decisions.  As the result of this decision, the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for bronchial asthma 
is moot.  The issue of whether new and material evidence has 
been submitted to reopen a claim for service connection 
rhinitis will be decided in a separate decision.  

In a statement of accredited representative in appealed case, 
dated September 24, 1997, the moving party submitted argument 
regarding the RO's May 1995 denials of his claims.  Language 
within this document, as well as argument received in 
correspondence dated in October 1997, was construed as a 
motion for revision of the Board's March 21, 1960 decision, 
based on CUE.  In March 1999, the moving party was advised 
that his correspondence had been construed as a request for 
revision of the March 1960 Board decision on the grounds of 
CUE under the provisions of 38 U.S.C.A. § 7111.  In that 
letter, the Board furnished the moving party with a copy of 
the newly promulgated regulations governing motions for 
revision of Board decisions on the basis of CUE and provided 
him with 60 days in which to submit a response if the moving 
party wished to have his prior correspondence construed as a 
Motion for revision based on CUE.  The moving party was 
informed that if no response was received, it would be 
assumed that he wished to go forward with his CUE claim.  A 
reply was not received, and in August 1999, the moving party 
was informed that his Motion for revision based on CUE had 
been certified for appeal.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. 

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

In a decision dated March 21, 1960, the Board denied the 
moving party's claim for restoration of service connection 
for bronchial asthma, and rhinitis.
 
In the moving party's correspondence, it is alleged the Board 
committed obvious error of fact and law in its March 21, 1960 
decision.  Specifically, it is argued that the Board's 
decision was erroneous because there is no medical evidence 
dated prior to service, or at the time of entrance into 
service, which showed that the moving party had either asthma 
or rhinitis.  It was further argued that a finding of a 
preexisting condition must be based on something more than a 
lay recitation of medical history.  In the alternative, it is 
argued that the moving party's hospitalization for 
respiratory symptoms during service is proof of aggravation 
of asthma and/or rhinitis, and that the Board relied upon its 
own unsubstantiated medical opinion in determining that there 
was no aggravation of either condition during service. 

In this case, the facts before the Board at the time of the 
March 1960 decision included service medical records.  An 
entrance examination report, dated in February 1944, 
indicated that the moving party's lungs and nose, and a chest 
X-ray, were normal.  It was reported that there was no 
history of asthma.  In March 1944, the moving party was 
treated for complaints that included "a choked-up chest," a 
sore throat and a cough.  A chest X-ray was negative.  The 
diagnosis was "nasopharyngitis, acute, catarrhal, 
moderate."  He reported that he had a history of pneumonia 
on four different occasions, and pleurisy on two to three 
occasions.  In September 1944, he was treated for complaints 
of a cough and dyspnea.  He reported that he had had a 
collapsed left lung in 1931, and that he had had pneumonia 
three or four times as a child.  He further reported a 
history of shortness of breath since 1935, with occasional 
attacks of pleurisy.  He stated that for the past six years 
he had slept with three or four pillows under his head so 
that he could breathe at night, and that he had had numerous 
attacks of severe dyspnea diagnosed as asthma.  A chest X-ray 
revealed clear lung fields.  He was discharged from the 
hospital in unimproved condition, and the final diagnosis was 
asthma, chronic, bronchial, cause undetermined.  The 
physician also indicated that this condition EPTS (existed 
prior to service).  The moving party was subsequently 
discharged for failure to meet minimum standards.  A 
separation examination report, dated in October 1944, notes 
that the moving party had had asthma since 1942 (prior to 
service) and pneumonia on four occasions, with the last 
occurrence in 1931.  His lungs and nose were clinically 
evaluated as normal, and a chest X-ray was negative.  It was 
further indicated that the moving party's asthma and 
pneumonia were not incurred in the line of duty.  

A statement from Dr. J. S., dated in January 1945, shows that 
he treated the moving party on one occasion in October 1944, 
and that the diagnosis was acute pharyngitis and laryngitis.  

A statement from the moving party's employer, received in 
February 1945, indicates that the moving party had lost only 
a few days of work due to illness, and that they could not 
offer an opinion as to whether he was physically handicapped.

A statement from A. B., M.D., received in November 1945, 
indicates that the moving party reported a history of 
pneumonia in 1930.  He was treated for bronchial asthma, and 
there was evidence of acute rhinitis.  He was said to be 30 
to 50 percent disabled due to dyspnea.  

A VA examination report, dated in January 1946, briefly noted 
the moving party's medical history.  Chest X-rays revealed a 
partial obliteration of the right costophrenic sinus, by 
multiple shadows of increased density, having no apparent 
clinical significance.  The lungs were within normal limits.  
X-rays of the accessory nasal sinuses revealed no pathology.  
The relevant diagnoses were chronic bronchial asthma, 
deviated nasal septum and chronic catarrhal rhinitis.  

A statement from the Lexington Clinic, received in October 
1948, notes that the moving party was treated in March 1948 
for complaints of shortness of breath.  Physical examination 
was said to be normal.  

A statement from the moving party's mother, received in 
November 1950, shows that she stated that the moving party 
had been in good health prior to service, and that he had not 
been able to work regularly upon separation from service due 
to chest pain.

A statement from R. L. O., M.D., received in November 1950, 
indicates that he had treated the moving party "many times 
for acute bronchial asthma."

A statement from A. B., M.D., received in November 1950, 
indicates that he had treated the moving party in October 
1945, and that physical examination was negative except for 
many coarse moist rales throughout (but no music rales).  The 
impression was bronchial asthma.  He was said to be 30 to 50 
percent disabled due to dyspnea, at the time of examination.  

A statement from F. K. S., M.D., received in November 1950, 
indicates that he had treated the moving party for bronchial 
asthma, chronic bronchitis and allergic rhinitis.   

A VA examination report, dated in January 1951, contains a 
diagnosis of bronchitis, chronic, asthmatic.

Two statements from L. D. M., M.D., received in July 1958, 
indicate that the moving party was treated for severe 
bronchial asthma, pulmonary fibrosis and emphysema.
A VA outpatient treatment report, dated in July 1958, shows 
that the moving party was treated from an allergy clinic for 
respiratory complaints, and indicates that he was under the 
care of an allergist.  He was receiving booster doses of 
vaccines.  

The claims file contains a lay statement from J. L. M., 
received in November 1958, which shows that the author stated 
that he served with the moving party during service, and that 
he recalled that the moving party was hospitalized during 
service for respiratory symptoms.  He stated that he believes 
that the moving party's respiratory condition was aggravated 
by his service.
 
The transcript of a hearing, held in February 1960, shows 
that the moving party's representative cited the lay 
statements from the moving party's mother, and from J. L. M., 
in support of the claim. 

In the Board's March 1960 decision, it noted the information 
in the moving party's service and post-service medical 
records.  The Board noted that the symptoms in service were 
similar in nature and degree to those manifested for a number 
of years before service, and that those symptoms did not 
reflect aggravation during service.  The Board concluded that 
the bronchial asthma clearly and unmistakably existed prior 
to service, and that there was no evidence of aggravation 
during service.  With regard to rhinitis, the Board noted 
that the moving party was not treated for rhinitis during 
service, that there were no findings of rhinitis at any time 
during service, and that the first finding of rhinitis came 
approximately 14 months after separation from service.

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 705 (1946); 38 C.F.R. §§ 2.1008, 2.1009; now 
codified at 38 U.S.C.A. §§ 5109A and 7105, 38 C.F.R. §§ 3.105 
and 20.1103. 

The facts before the Board at the time of the March 1960 
decision included service medical records which showed that 
the moving party reported a history that included pneumonia 
(on four different occasions), pleurisy (on two to three 
occasions), a collapsed left lung in 1931 (prior to service), 
a history of shortness of breath since 1935 (about nine years 
prior to service), and occasional attacks of pleurisy.  He 
stated that for the past six years (i.e., beginning at least 
four years prior to service) he had slept with three or four 
pillows under his head so that he could breathe at night, and 
that he had had numerous attacks of severe dyspnea diagnosed 
as asthma. 

With regard to rhinitis, there were no findings of rhinitis 
at any time during service; the first finding of rhinitis 
came approximately 14 months after separation from service.  
Based on the foregoing, the Board finds that its 1960 
decision, denying restoration of service connection for 
rhinitis, was not "undebatable" error because the RO 
decision, which was subsumed by the 1960 Board decision, 
properly determined that the original grant of service 
connection was clearly and unmistakably erroneous as there 
was no evidence to support the original grant.  The denial of 
restoration of service connection for rhinitis was, 
therefore, consistent with and supported by the law then 
applicable for severance of service connection.  38 C.F.R. 
§ 2.1009(a).  Therefore, the Board finds that the denial of 
restoration of service connection for rhinitis was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.

In reaching this decision, the Board has noted the moving 
party's argument that the Board erroneously relied upon its 
own unsubstantiated medical opinion in its March 1960 
decision.  However, the service medical records did not show 
treatment, findings or a diagnosis involving rhinitis, and 
the claims file did not contain a competent medical opinion 
to the effect that rhinitis had been incurred in or 
aggravated by service.  Thus, there was no competent opinion 
in the record which supported his claim for rhinitis.  The 
Board finds that the denial of restoration of service 
connection for rhinitis, as contained in its March 1960 
decision did not involve CUE.

As to the moving party's motion that there was CUE in the 
1960 Board decision denying restoration of service connection 
for bronchial asthma, at the time of the  Board decision, the 
evidence included inservice medical evidence showing that the 
veteran's asthma preexisted active service.  While this 
evidence could have been weighed differently in the RO's 1958 
decision which granted service connection for asthma, the 
RO's grant of service connection was supported by ample 
competent evidence of record demonstrating aggravation of 
preexisting asthma, specifically the normal preenlistment 
examination, the service medical evidence of treatment for 
asthma, a private medical statement from R. O., M.D., 
received in November 1950, indicating that he had treated the 
moving party "many times for acute bronchial asthma" during 
the years immediately after service; and a statement from A. 
B., M.D., received in November 1950, indicating that he had 
treated the moving party in October 1945 (shortly after 
discharge from service) for bronchial asthma and an opinion 
that the veteran was 30 to 50 percent disabled due to 
dyspnea.  The standard for severing the grant of service 
connection was whether the decision, at the time it was made, 
and based on the evidence then of record, was clearly and 
unmistakably erroneous.

The RO's 1958 severance decision did not address whether the 
1945 RO decision's finding of aggravation of asthma was 
supported by evidence of record.  That is, the RO did not 
properly apply the test of whether the grant of service 
connection was undebatably erroneous.  Instead, the May 1958 
RO decision essentially reweighed the evidence to reach the 
conclusion that asthma preexisted service and was not 
aggravated therein.  However, as there was competent evidence 
of record which supported the claim of aggravation of 
preexisting asthma during service, and upon which the RO 
relied in granting service connection in 1945, the original 
grant of service connection in June 1945 was not clearly and 
unmistakably erroneous.

The Board is cognizant of the medical evidence showing 
significant respiratory problems prior to service.  
Nevertheless, a normal preenlistment examination, service 
medical evidence of treatment for asthma, and private medical 
statements relating to post-service treatment soon after 
service, including one physician's statement that the veteran 
was 30 to 50 percent disabled, is obviously competent medical 
evidence of a chronic worsening or aggravation of asthma 
during service.  If the claim had been denied by the RO and 
affirmed by the Board at the outset, it would certainly not 
have been clear and unmistakable error to do so; there was 
definite medical evidence of asthma before, during, and after 
service.  However, the issue that the Board should have 
addressed in March 1960, and did not, was whether the RO's 
grant of service connection was clearly and unmistakably 
erroneous.  In view of the medical evidence summarized above 
showing a worsening of asthma during service, the Board 
cannot conclude that that decision was undebatably erroneous 
in granting service connection.

Therefore, the November 1958 RO's conclusion that the 
original grant of service connection was clearly and 
unmistakably erroneous was itself error, and the severance 
action was not proper.  It follows that the March 1960 Board 
decision also undebatably erred in failing to restore service 
connection for bronchial asthma.  For these reasons, the 
Board now finds that the Board's March 1960 denial of an 
appeal for restoration of service connection by aggravation 
for asthma was clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411. 


ORDER

The Board's decision, dated March 21, 1960, denying 
restoration of service connection for rhinitis, not having 
involved CUE, the motion is denied.

The Board's decision, dated March 21, 1960, denying 
restoration of service connection for bronchial asthma, 
having involved CUE, the motion is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

